Citation Nr: 9911967	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 3, 1988, 
for a grant of service connection for schizoaffective 
disorder, competent.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim on 
appeal.  The veteran, who had active service from May 1984 to 
July 1985, appealed that decision to the BVA and the case was 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  An initial claim for service connection for a psychiatric 
disorder was received on March 3, 1988, more than one year 
following separation from service.

2.  An October 1988 rating decision granted service 
connection for chronic undifferentiated schizophrenia, 
competent, and the RO assigned an effective date of March 3, 
1988.


CONCLUSION OF LAW

The requirements for an effective date prior to March 3, 1988 
for a grant of service connection for schizoaffective 
disorder, competent, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.102, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that in March 1988, the veteran filed a 
claim for service connection for "nervous condition - 
schizophrenia, 1985."  The RO, in a rating decision dated in 
October 1988, granted service connection for chronic 
undifferentiated schizophrenia, competent, evaluated as 10 
percent disabling.  The RO assigned an effective date of 
March 3, 1988, the date of receipt of the veteran's claim.  
See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(ii)(B)(2)(i).  In November 1993, the RO 
recharacterized the veteran's service-connected disability as 
schizoaffective disorder, competent.  The 10 percent 
evaluation was subsequently increased to 100 percent, by a 
rating decision in September 1994.  The effective date for 
the 100 percent evaluation was determined to be May 1993.  In 
April 1997, the RO determined that the effective date for the 
100 percent evaluation for schizoaffective disorder, 
competent, should in fact be March 3, 1988.  The veteran 
appealed this determination.  

In numerous pieces of correspondence, as well as at his June 
1998 personal hearing, the veteran argues that the effective 
date of the grant of service connection should go back to 
July 1985, the date of his separation from service.  He 
argues that medical records show that the disability was 
present and active during that time, and continued up to the 
date service connection was granted.  He maintains that the 
severity of his mental condition during this period prevented 
him from filing a claim.  In addition, he testified at his 
personal hearing that despite his severe mental condition, he 
had intended to file claims in 1985 and again in 1987, but 
that a "VA representative," would not let him do so.

Except as specifically provided otherwise, the effective date 
of an award shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Where service 
connection is granted on a direct basis, the effective date 
shall generally be the date of receipt of the claim, unless 
the claim is received within one year of service, in which 
case the effective date shall generally be the day following 
separation from service.  38 C.F.R. § 3.400(b)(ii)(B)(2)(i).

The veteran did not file a claim for service connection for 
"nervous condition - schizophrenia, 1985" until March 3, 
1988.  Accordingly that date is the appropriate effective 
date for service connection for schizoaffective disorder, 
competent, under the applicable laws and regulations. Id.  
The veteran maintains that the effective date should be the 
day following separation from service since he maintains the 
disability has been in effect since service.  He submitted an 
opinion from his current VA physician, who reviewed the 
veteran's medical records and stated that schizophrenia, 
chronic, undifferentiated, was clearly present prior to 1988.  
The veteran's argument, however, misconstrues the law.  The 
fact that service connection for schizoaffective disorder, 
competent, has been granted indicates that VA accepts that 
the disability was incurred in service.  The controlling 
issue in this case is not when the disability was incurred, 
nor whether it was present after service.  Instead, the 
relevant issue is when the veteran took action.  Because he 
did not file a claim for a nervous condition until March 3, 
1988, under the law, the effective date for his claim can be 
no earlier than that date.  Id. 

The Board notes that VA hospitalization records from June to 
July 1987 reported that the veteran had "begun the process 
of securing a VA income due to his disability."  Under 
38 C.F.R. § 3.155, any communication or action indicating an 
intent to apply for VA benefits may be considered an informal 
claim.  Thus, if the RO had received this evidence prior to 
March 3, 1988, such evidence might constitute an informal 
claim for benefits, justifying an earlier date for the grant 
of service connection.  These records, however, were not 
received by the RO until January, 1997.  While under current 
law, VA is considered to be in constructive possession of 
records it generates, Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992), such was not the case at the time of the original 
rating decision.  Furthermore, the United States Court of 
Appeals for Veterans Claims (the Court) has held that there 
is no retroactive application of the Bell doctrine.  Damrel 
v. Brown, 6 Vet. App.  242, 246 (1994).  Thus, despite VA 
treatment records showing an intent by the veteran to apply 
for benefits prior to March 3, 1988, an earlier date for 
service connection is not warranted since these records were 
not received until after the veteran's March 1988 claim for 
benefits.  The Board notes further that 38 C.F.R. § 3.157 is 
not for application since that regulation applies to claims 
for an increased evaluation or to reopen a previously denied 
claim, not for initial service connection, as is the case 
here.

The Board has considered the veteran's arguments that the 
severity of his mental condition, as well as the actions of a 
"VA representative," prevented him from filing a claim for 
service connection prior to March 3, 1988.  The Board notes 
initially that while the treatment records undoubtedly show 
the presence of a mental disorder prior to March 3, 1988, 
there is no indication that the veteran was not competent 
during this period.  Furthermore, the veteran has not 
provided any evidence to corroborate his assertion that a VA 
representative prevented him from filing a claim.  In any 
event, the laws and regulations governing the effective date 
of benefits are specific and make no provision for exceptions 
based on mental incapacity or erroneous advice by VA 
employees, see McTighe v. Brown, 7 Vet. App. 29, 30 (1994), 
and the Board is not free to ignore or make exceptions to 
laws passed by Congress.  See 38 U.S.C.A. § 7104(c).  
Therefore, even assuming the veracity of both of the 
veteran's assertions, a date prior to March 3, 1998, is not 
warranted.


ORDER

An effective date earlier than March 3, 1988, for a grant of 
service connection for schizoaffective disorder, competent, 
is denied.




		
WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

